NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Replacement drawing sheets were received on 08 October 2021 and have been approved by the Office. The drawing objections have been approved in view of the amended drawings and specification filed 08 October 2021.
	The claim objections have been obviated in view of Applicant’s amendments filed 08 October 2021.
	Applicant’s arguments with regards to claim 1 are persuasive and the 35 U.S.C. 102 and 103 rejections have been withdrawn.
	An Examiner’s Amendment to the claims is made below.
Claims 1-9, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quan Nguyen on 27 January 2022.

The application has been amended as follows: 
CLAIMS:
Claim 1, line 10, “loops over a hand” is amended to read --is configured to loop over a hand--
Claim 1, lines 11-12, “looping over the hand tightens to the hand” is amended to read --is configured to loop over the hand and tighten to the hand--
Claim 1, line 13-14, “looping over the hand loosens from the hand” is amended to read --is configured to loop over the hand and loosen from the hand--
Claim 4, line 14, “loops over a hand gripping the dowel” is amended to read --is configured to loop over a hand gripping the dowel--
Claim 4, lines 15-16, “looping over the hand tightens to the hand” is amended to read --is configured to loop over the hand and tighten to the hand--
Claim 4, lines 17-18, “looping over the hand loosens from the hand” is amended to read --is configured loop over the hand and loosen from the hand--
Claim 5, line 1, “The gripping handle (100) of claim 4, wherein the flexible connector (130)” is amended to read --The exercise and supine stretching device of claim 4, wherein the flexible connector (130) of the gripping handle--
Claim 6, line 1, “The gripping handle (100) of claim 4, wherein the attachment point (150),” is amended to read --The exercise and supine stretching device of claim 4, wherein the attachment point (150) of the gripping handle--
Claim 7, line 4, “position on, and a chair state for the user to sit upright on” is amended to read --position on the device, and a chair state for the user to sit upright on the device--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach all of the structural and functional limitations, further in view of the second loop disposed at the second end.

The closest prior art of record includes Blount (US 2008/0261788) and Henniger et al. (US 2020/0114195, hereinafter Henniger).
Regarding independent claims 1 and 4, Blount teaches a gripping handle, the gripping handle comprising: a. a dowel (rod 205) having a first end and a second end (Fig. 2); b. a first loop (opening 235) disposed at the first end of the dowel (Fig. 2); c. a second loop (opening 235) … d. an attachment point (O-hook 230); and e. a flexible connector (strap 225) running from the attachment point, through the first loop, along a side of the dowel, through the second loop, and back to the attachment point (Fig. 2); wherein a portion of the flexible connector running along the side of the dowel is configured to loop over a hand gripping the dowel; wherein the portion of the flexible connector is configured to loop over the hand and tighten to the hand when the dowel is being pulled; and wherein the portion of the flexible connector is configured to loop over the hand and loosen from the hand when the dowel is not being pulled (Para. [0022]: “as the limbs press against the dowel-shaped rod 205 the O-hooks 230 are pulled by the two rod clasps 
Regarding independent claim 4, Henniger further teaches a pulley component (pulley system 37) connected to a stable surface (specialized frame members 20); a cord (cable 43) having a first end and a second end connected to the attachment point of the gripping handle at the first end of the cord and running through the pulley component (Fig. 48); and a weight (weight plate assembly 90) connected to the second end of the cord; wherein the weight can be pulled upwards by pulling on the gripping handle (Fig. 48).
Neither Blount nor Henniger teaches wherein the second loop is disposed at the second end of the dowel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784